DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2020 has been entered. Claims 1, 3, 5, and 6 were amended. Claim 2 was canceled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claim 1 (Amended): please amend “adapter” to read as “adaptor” in line 10.


Claim 6 (Amended): please amend to read as “The device of claim 5” in line 1.


Claim Interpretation (1)
No limitations are interpreted under 35 U.S.C. 112(f) since the claims have been amended such that no limitations currently meet the 3-prong analysis. See MPEP 2181.
	
Claim limitation “laser unit configured to emit and scan a first laser light” in claim 1 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “laser” in the expression “laser unit” connotes sufficient structure that would be understood by the ordinary artisan. See MPEP 2181(I)(A).

	The term “essentially” in the expression “a contacting surface that essentially is a negative of at least a part of the marking surface of the article” in claim 3 (lines 2-3) is deemed proper since the ordinary artisan would understand the meaning of the term based on the context of the term as it is used in the specification and the claim (Spec., Pg. 3, lines 10-15). See MPEP 2173.05(b)(III).

The expression “hard adaptor” in line 7 (claim 1), line 2 (claim 2), and line 2 (claim 3) is deemed proper since the expression is described in the specification in such a way that one of ordinary skill in the art would be able to understand the scope intended (Spec., Pg. 3, lines 1-9).


Claim Interpretation (2)
	Claim 6 has been interpreted as dependent on claim 5 consistent with the previous claims filed on 3/12/2020.

Claim Objections
	The claim objections are withdrawn since the status identifiers for the claims are correct.

Claim Rejections
	The claim rejections under 35 U.S.C. 103 are withdrawn since independent claim 1 was amended.


Reasons for Allowance
Claims 1 and 3-10 are allowed. The invention of independent claim 1 is drawn to a device for laser-induced marking of an article having a marking surface comprising a partially curved portion to be marked.
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claim 1, a first hard adaptor that is transparent to the first laser light, the first hard adaptor being substantially rigid, the first hard adaptor having a first contacting surface that is dimensionally a negative of the at least partially curved surface area of the marking surface (of the article), an elastic 
Support for the allowable subject matter can be found at least in Figs. 2 and 3 of Applicant’s Drawings and the description thereof (Spec., Pg. 5, lines 25-34 through Pg. 6, lines 1-15; Pg. 7, lines 17-29).
Applicant’s specification further discloses that the elastic material layer (i.e., soft material layer) balances tolerances between the geometry of the marking surface of the article and the contacting surface of the first hard adaptor (Pg. 5, lines 25-34 through Pg. 6, lines 1-15). Thus, the structure recited in the allowable subject matter provides a patentably significant advantage not taught by the prior art in the context of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717